Citation Nr: 1548119	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO. 14-34 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the Board has expanded the Veteran's claim for service connection for PTSD to include his diagnosed major depressive disorder.

The Veteran and his wife testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. VA treatment records reflect that the Veteran was treated at Duke Medical Center for psychiatric issues in approximately 1988. See March 2014 VA Treatment Record. However, there is no evidence that attempts have been made to obtain these records. As there are potentially outstanding relevant private treatment records, the Board finds it must remand the claim so that the Veteran can be contacted and requested to either submit or authorize those records for release.

During the period on appeal, the Veteran has submitted several stressor statements identifying two primary in-service events. Specifically, the Veteran has indicated that he was sent to Vietnam from Thailand on several occasions on temporary duty assignment (TDY), and while there experienced rocket attacks, and that while stationed at Korat and Don Muang Royal Thai Air Force Bases (RTAFB) he witnessed plane crashes, planes returning that had been damaged in combat, and planes returning with dead or injured pilots. In a January 2014 memorandum, VA indicated that they were unable to verify the Veteran's claimed TDY service in Vietnam, and therefore could not corroborate the claimed stressor. 

However, there is no evidence that VA has attempted to verify the Veteran's claimed stressors with respect to his service at Korat and Don Muang RTAFBs. Personnel records clearly show that the Veteran was at least stationed at Don Muang RTAFB from approximately July 1966 to May 1967. Therefore, on remand proper attempts should be made to verify the Veteran's claimed Thailand-related stressors, including witnessing aircraft crashes, damaged planes and dead and injured pilots at both Korat and Don Muang RTAFBs.

Finally, VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, a PTSD examination was provided in October 2013, in which the examiner noted that the Veteran met the DSM-IV criteria for a diagnosis of PTSD. The examiner also diagnosed major depressive disorder. However, the examiner did not provide any opinion as to whether the Veteran's PTSD or major depressive disorder were at least as likely as not related to his active duty service, specifically any verified stressors. Further, the Veteran has since also argued that his acquired psychiatric disorder is secondary to discomfort he experiences as a result of a residual scar from in-service surgery to remove a cyst. See June 2014 Notice of Disagreement. Therefore, the Board finds that on remand a new VA examination should be provided to determine whether the Veteran's acquired psychiatric disorder is etiologically related to his service or has been caused or aggravated by his service-connected scar.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran, via a 38 C.F.R. § 3.159(b) letter that addresses the claim under 38 C.F.R. § 3.310, and request that he submit or authorize for release all private treatment records associated with his acquired psychiatric disability, to include from Duke Medical Center.

Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

2. Obtain any further outstanding VA treatment records.

3. The Veteran should be requested to provide any further information concerning the his claimed stressors, specifically the witnessing of aircraft crashes, damaged planes and dead and injured pilots while stationed at Korat and Don Muang RTAFBs.

Then, using all available information of record, make appropriate efforts to verify the Veteran's claimed stressor, to include contacting the Joint Services Records Research Center (JSRRC).

4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the acquired psychiatric disability, to include PTSD and major depressive disorder, was caused by the service-connected residual scar?

b) If the acquired psychiatric disability did not cause the residual scar, is it at least as likely as not (a fifty percent probability or greater) that the acquired psychiatric disability to include PTSD and major depressive disorder, was aggravated (permanently worsened beyond its natural progression) by the residual scar?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the acquired psychiatric disability by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder, to include PTSD and major depressive disorder, is related to his active duty service?

The examiner should address both the diagnosed PTSD and major depressive disorder, and provide a detailed rationale for the opinion. Review of the entire claims file is required; however attention is invited to the Veteran's statements concerning persistent nightmares since service, the stressful nature of his position as a communications specialist in service, and the Veteran's wife's statements concerning symptoms since service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




